DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed January 28, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initialed copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloop, U.S. Pub. 2007/0292746.
With respect to claim 1, a method for recovering a purified lithium battery electrolyte salt from battery waste (method of removing an electrolyte from energy storage conversion devices using a supercritical fluid; [0015]); the method comprising the sequential steps of: (a) contacting supercritical carbon dioxide under pressure with a solvated, solid lithium electrolyte salt (solubility of lithium salts in supercritical CO2; [0030]) , thereby extracting solvent from the solvated electrolyte salt into the supercritical carbon dioxide to form a waste solution (CO2 is used as the fluid), pressure in the extraction containing increased to 1075 psi to remove the electrolyte salt; [0033]; after temperature and pressure are increased to appropriate levels, electrolyte extraction commences [0040]; once the electrolyte is dissolved it moves in solution [0041]), and wherein the electrolyte salt is solvated with a solvent comprising an organic carbonate (the LiPF6 was dissolved in ethylene carbonate/diethyl carbonate that was separated; See Table 1 showing the weight percentages removed); (b) separating the waste solution from the electrolyte salt (the electrolyte is removed leaving the remaining components including the waste lithium carbonate formed; [0042]); and (c) recovering a purified, solid lithium electrolyte salt (the recovered pure electrolyte may be precipitated from the supercritical fluid solution by reducing the pressure of the fluid in the collection vessel; [0023] & [0041]), comprising a lower level of the organic carbonate solvent than the solvated, solid lithium electrolyte salt in step (a) (the process continues until achieving quantitative extraction of the electrolyte compositions including electrolyte solvents, and salts [0041], where the weight percent after treatment are in Table 1, including 0% of LiPF6 left in the electrolyte after treatment, thus the lithium salt has zero levels of organic carbonate solvent).  
With respect to claim 3, solvent extracted from the lithium electrolyte salt is recovered from the waste solution (when the supercritical fluid cools and expands, electrolyte solvents and salts are precipitated and recovered; [0051]).  
With respect to claim 4, the solvent is recovered from the waste solution by reducing the pressure of the supercritical carbon dioxide to a level where the carbon dioxide becomes a gas (releasing CO2 gas in the precipitation vessel reduces the pressure and precipitates electrolyte solvents and salt; [0041]) , which is then vented away from the solvent (to precipitate the electrolyte salts an solvents, the outlet valve 228 is opened to expand the supercritical fluid into the collection container 224 and out of outlet 226; [0053]; Fig. 2, the CO2 was separated from the electrolyte and returned to container 40).  See also Fig. 4, where the CO2 is removed from the extraction container. 
With respect to claim 6, the supercritical carbon dioxide in step (a) is at a pressure in the range of about 1,500 to about 30,000 pounds-per-square inch (psi) (2000 psi, then 4100 psi; [0041] and Table 1).  
With respect to claim 7, the supercritical carbon dioxide in step (a) is at a pressure of at least about 2,000 psi (2000 psi, then 4100 psi; [0041] and Table 1).  
With respect to claim 9, the solvated, solid lithium electrolyte salt comprises LiPF6 (the LiPF6 was dissolved in ethylene carbonate/diethyl carbonate that was separated; See Table 1).  
	Therefore, the instant claims are anticipated by Sloop. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 8 & 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloop, U.S. Pub. 2007/0292746 in view of Morin et al. WO2019060996.
Sloop teaches a method for recovering a purified lithium battery electrolyte salt from battery waste as described in the rejection recited herein above. With respect to claims 8 & 12, the supercritical carbon dioxide is contacted with the solvated, solid lithium electrolyte salt in step (a) by pumping the supercritical carbon dioxide through of the solvated, solid lithium electrolyte salt (pump may be used to push fluids through extraction container 120; [0050]).  With respect to claim 10, the lithium electrolyte salt in step (i) comprises LiPF6 (the LiPF6 was dissolved in ethylene carbonate/diethyl carbonate that was separated; See Table 1).   With respect to claim 11, the organic carbonate solvent is selected from the group consisting of diethyl carbonate, dimethyl carbonate, and ethyl methyl carbonate (the LiPF6 was dissolved in diethyl carbonate that was separated; See Table 1).   With respect to claim 13, the solvated, solid lithium electrolyte salt comprises LiPF6 and recovered from waste solution (the LiPF6 was dissolved in ethylene carbonate/diethyl carbonate that was separated; See Table 1).  With respect to claim 14, the solvent is recovered from the waste solution by reducing the pressure of the supercritical carbon dioxide to a level where the carbon dioxide becomes a gas (releasing CO2 gas in the precipitation vessel reduces the pressure and precipitates electrolyte solvents and salt; [0041]) , which is then vented away from the solvent (to precipitate the electrolyte salts an solvents, the outlet valve 228 is opened to expand the supercritical fluid into the collection container 224 and out of outlet 226; [0053]; Fig. 2, the CO2 was separated from the electrolyte and returned to container 40).  See also Fig. 4, where the CO2 is removed from the extraction container. 
With respect to claim 16, the supercritical carbon dioxide in step (a) is at a pressure in the range of about 1,500 to about 30,000 pounds-per-square inch (psi) (2000 psi, then 4100 psi; [0041] and Table 1).  With respect to claim 17, the supercritical carbon dioxide in step (a) is at a pressure of at least about 2,000 psi (2000 psi, then 4100 psi; [0041] and Table 1).  With respect to claim 18, the solvated, solid LiPF6 is solvated with a solvent comprising propylene carbonate [0026].  With respect to claim 19, the organic carbonate solvent in step (a) is selected from the group consisting of diethyl carbonate, dimethyl carbonate, and ethyl methyl carbonate (the LiPF6 was dissolved in diethyl carbonate that was separated; See Table 1 showing the weight percentages removed).  With respect to claim 20, the organic carbonate solvent in step (a) is diethyl carbonate (the LiPF6 was dissolved in diethyl carbonate that was separated; See Table 1 showing the weight percentages removed).
	Although Sloop teaches that the battery solids can be safely shredded and separated into pure and dry  components after electrolyte extraction [0043], and alternatively the battery cases maybe be first treated by drilling, piercing, laser drilling or milling [0038], the reference does not teach further comprising before step (a) the additional sequential steps of: (i) mixing an organic carbonate solvent with shredded lithium batteries containing an LiPF6-containing electrolyte comprising a lithium electrolyte salt, thereby extracting the electrolyte away from solid battery materials; (ii) separating the solid battery materials from a liquid phase containing the electrolyte dissolved in the organic carbonate solvent; (iii) concentrating the liquid phase via heating at atmospheric or reduced pressure to remove solvents and recover the solvated, solid lithium electrolyte salt therefrom (claims 2 & 12); the pressure is reduced in two or more stages (claims 5 & 15); electrolyte separated in a bed or column  (claims 8 & 12).
Morin teaches that it is well known in the art to (i) mix an organic carbonate solvent with shredded lithium batteries containing an LiPF6-containing electrolyte comprising a lithium electrolyte salt, thereby extracting the electrolyte away from solid battery materials (dimethyl carbonate solvent added to shredded batteries that are heated to recover LiPF6; Example 1, [0078]); claims 2 & 12); (ii) separating the solid battery materials from a liquid phase containing the electrolyte dissolved in the organic carbonate solvent (the mixture is filtered and shredded batteries are then grinded into parts ready to be leached; Example 1, [0078]); claims 2 & 12). 
Sloop and Morin are analogous art from the same field of endeavor, namely recycling lithium batteries to extract and recover electrolyte salts such as LiPF6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ before step (a), the additional sequential steps of: (i) mixing an organic carbonate solvent with shredded lithium batteries containing an LiPF6-containing electrolyte comprising a lithium electrolyte salt, thereby extracting the electrolyte away from solid battery materials; (ii) separating the solid battery materials from a liquid phase containing the electrolyte dissolved in the organic carbonate solvent; taught by Morin, to further extract and recover the  LiPF6 in the recycling process of Sloop, in order to improve extraction of the electrolyte salt, or more specifically, increase the yield of electrolyte salt recovered. The skilled artisan recognizes that well known solvents may be used to remove solutes from mixtures, and thus common carbonate solvents in electrolytes (Sloop Table 1 and Morin Example 1, [0078]) would be obvious to use to extract and recover well known salts in the electrolyte. Lastly, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
With respect to (iii) concentrating the liquid phase via heating at atmospheric or reduced pressure to remove solvents and recover the solvated, solid lithium electrolyte salt therefrom (claims 2 & 12); it would be obvious in Sloop in view of Morin, as Sloop teaches that the extraction may be controlled via temperature and pressure to separate the lithium salt from the electrolyte. See paragraph [0033]. Regarding the pressure, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Lastly, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
	 With respect to the pressure being reduced in two or more stages (claims 5 & 15), it would be obvious in Sloop in view of Morin, as Sloop teaches adjusting the pressure more than once (Table 1, and first at [0033] then again at [0037]. Thus, it would be reasonable to expect more than one pressure reduction. Lastly, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
With respect to the electrolyte being separated in a bed or column  (claims 8 & 12). would be obvious in Sloop in view of Morin, as Sloop teaches extraction and collection containers 120, 124, 220 and 224, that may be configured to allow the supercritical fluid to cool and expand. See Fig. 4 & [0051]. The skilled artisan recognizes that some configurations increase exposure and expansion, including columns, and change in shape is prima facie obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722